DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of species Xfas300 (Genus A) and SEQ ID NO: 21 (Genus B), claims 1-3, 7-12, 14, and 23-25, in the reply filed on 9/12/2022 is acknowledged. The traversal is on the grounds that SEQ ID NO: 11-24 are highly similar.  This is not found persuasive because separate sequence searches are still required for each species to determine patentability. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-3, 7-12, 14, 23-25 are pending and examined herein. Claims 4-6, 13, 15-22 are cancelled.

Priority
The instant application is a continuation of U.S. Application No. 15/174,589, which claims domestic benefit of U.S. Provisional  Applications No. 61/716,245, filed October 19, 2012, and No. 61/785,535, filed March 14, 2013.

Information Disclosure Statement
The information disclosure statement filed 12/03/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies were provided of the foreign patent literature or non-patent literature. See MPEP § 609.01(B)(2). However, all U.S. patent documents were considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See line 9 of page 16 of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1-3, 7-12, 14, 23-25 are objected to because of the following informalities:  
Claims 9, 11, and 12 are dependent on claim 7.
Claim 9 recites “the bacteriophages” rather than “bacteriophage particles” as recited in claim 7.  Correction to “the bacteriophage particles” is recommended.
Claim 11 recites “said bacteriophage” rather than “bacteriophage particles” as recited in claim 7. Correction to “said bacteriophage particles” is recommended.
Claim 12 recites “said bacteriophage species” rather than “bacteriophage particles” as recited in claim 7. Correction to “said bacteriophage particles” is recommended.
	Claim 1 and its dependent claims are objected to because the claim refers to incorrect sequence identifiers. Claim 1 recites “and wherein the Xfas500 phage type comprises a genome with a DNA sequence selected from the group consisting of SEO ID NO:25-28” (lines 12-14). However, SEQ ID NO: 25-28 do not refer to genomic DNA sequences, but rather to oligonucleotide forward and reverse primers. See page 13, line 19 to page 14, lines 1-2 of the specification as well as the sequence listings for SEQ ID NO: 25-28. Correction is recommended to SEQ ID NO: 29-30, which are the genome sequences of X500 type bacteriophages Mija and Mijo. For the purposes of examination, SEQ ID NO: 29-30 were searched rather than SEQ ID NO: 25-28.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-12, 14, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that bacteriophages are required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the bacteriophages.
It is noted that Applicants have deposited biological material but there is no indication in the specification as to public availability since no evidence is provided that the deposit was accepted by the ATCC. The applicant states in the section “Deposit Information” (line 20, page 23) that deposits were made with ATCC for each of the bacteriophages recited in claim 14. However, no statement was made that the deposit was accepted by the ATCC in order to satisfy 37 C.F.R. 1.807. Furthermore, it is not specified whether the deposit is made under the terms of the Budapest Treaty. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Sequence Search Result
	The nucleotide sequences of SEQ ID NO: 11-24 and 29-30 were searched against standard databases (non-redundant nucleotide) using the National Center for Biotechnology Information Nucleotide Basic Local Alignment Search Tool (BLASTN) on 9/28/2022. No sequences were identified with at least 90% identity to the query that were available to the public before the effective filing date of the instant application.
	SEQ ID NO: 11-24 and 29-30 were also searched against the pending, published, and issued patent databases on 9/30/2022. No sequences were identified with > 90% identity other than the applicant’s own work, discussed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-12, 14, and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 10499651. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 7-12, 14, and 23-25 of the instant application are anticipated by claim 1-7 and 9 of U.S. Patent No. 10499651.
Claim 1 of U.S. Patent No. 10499651 recites “A method of preventing or reducing symptoms or disease associated with Xylella fastidiosa in a plant comprising contacting said plant with particles of at least one virulent bacteriophage, wherein Xylella fastidiosa and/or Xanthomonas axonopodis are hosts of the bacteriophage, wherein the bacteriophage belongs to the Myoviridae family, and wherein the bacteriophage displays the following characteristics: (a) the bacteriophage is capable of lysing said Xylella fastidiosa and/or Xanthomonas axonopodis bacteria; (b) the bacteriophage infects a cell by adsorption to a Type IV pilus; (c) the bacteriophage comprises a contractile tail with a capsid size ranging from 85 nm - 95 nm in diameter; (d) the genomic size of the bacteriophage is about 190,000 bp to 230,000 bp; and (e) the bacteriophage prevents or reduces symptoms associated with Pierce's Disease in a plant or plants. In the instant application, claim 1 similarly recites “A method of preventing or reducing symptoms or disease associated with Xylella fastidiosa or Xanthomonas in a plant, comprising contacting said plant with particles of at least one virulent bacteriophage, wherein Xylella fastidiosa and/or Xanthomonas axonopodis are hosts of the bacteriophage, selected from the group consisting of bacteriophage of the Xfas100 phage type […]; wherein the Xfas100 phage type comprises a genome with a DNA sequence 90% or more identical to a sequence selected from the group consisting of SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, and SEQ ID NO:18. ” Claims 23, 24, and 25 recite the same limitations as claim 1, with the exception of applying limitations of 95%, 98%, and 99%, respectively, to the sequence identity. Claim 1 also recites bacteriophages of the Xfas300 and Xfas500 phage types and their respective genome sequence identifiers. It is evident from the instant disclosure (lines 21-27, page 21) that the Xfas500 type bacteriophages listed in claim 1 of the instant application are the same as the bacteriophages identified by their characteristics in claim 1 of U.S. Patent No. 10499651. The instant application is a continuation of U.S. application 15/174,589 (issued U.S. Patent No. 10499651) and thus the specification in both the instant application and the issued patent discloses the same subject matter. The  instant specification states that Xfas500 phage type (for example XfasMija and XfasMijo) has the following characteristics: “(a) the bacteriophage has an activity of the capable of lysing said Xylella fastidiosa and Xanthomonas bacteria; (b) the bacteriophage infects a cell by adsorbing to a Type IV pilus; (c) the group of a tailed bacteriophage exhibits contractile tails (ranging from 198-207 nm in length) with capsid (87-91 nm in diameter), a morphology typical of Myoviridae family; (d) the genomic size of the bacteriophage is about 190,000 bp to 230,000 bp; and (e) the bacteriophage has an activity of preventing or reducing symptoms associated with Pierce's Disease in a plant or plants” (lines 21-27, page 21). SEQ ID NO: 29 and 30, which correspond to XfasMija and XfasMijo, are the genomes of bacteriophages belonging to the Myoviridae family with lengths between 190,000 bp and 230,000 bp. Thus, claims 1-3 and 23-25 of the instant application are anticipated by claim 1 of U.S. Patent No. 10499651.
Claim 2 of U.S. Patent No. 10499651 recites “The method of claim 1, wherein contacting comprises introducing the bacteriophage particles into the plant.” Claim 7 of the instant application recites “The method of claim 1, wherein contacting comprises introducing the bacteriophage particles into the plant.” Thus, claim 7 of the instant application is anticipated by claim 2 of U.S. Patent No. 10499651.
Claim 3 of U.S. Patent No. 10499651 recites “The method of claim 1, wherein the plant is selected from the group consisting of a grapevine plant, a citrus plant, almond, coffee, alfalfa, oleander, oak, sweetgum, redbud, elm, peach, apricot, plum, blackberry, mulberry, olive, and Chitalpa tashkentensis..” Claim 8 of the instant application recites “The method of claim 1, wherein the plant is selected from the group consisting of a grapevine plant, a citrus plant, almond, coffee, alfalfa, oleander, oak, sweetgum, redbud, elm, peach, apricot, plum, blackberry, mulberry, olive, and Chitalpa tashkentensis.” Thus, claim 8 of the instant application is anticipated by claim 3 of U.S. Patent No. 10499651.
Claim 4 of U.S. Patent No. 10499651 recites “The method of claim 2, wherein the bacteriophages are introduced into the plant by injection, by an insect vector, via the root system, by spray, by mist, or by dust on the plant.” Claim 9 of the instant application recites “The method of claim 7, wherein the bacteriophages are introduced into the plant by injection, by an insect vector, via the root system, by spray, by mist, or by dust on the plant.” Thus, claim 9 of the instant application is anticipated by claim 4 of U.S. Patent No. 10499651. 
Claim 5 of U.S. Patent No. 10499651 recites “The method of claim 4, wherein the insect vector is a glassy winged sharpshooter.” Claim 10 of the instant application recites “The method of claim 9, wherein the insect vector is a glassy winged sharpshooter.” Thus, claim 10 of the instant application is anticipated by claim 5 of U.S. Patent No. 10499651.
Claim 6 of U.S. Patent No. 10499651 recites “The method of claim 2, wherein the number of said bacteriophage to be introduced into said plant is from 1 to 1012 PFU/ml.” Claim 11 of the instant application recites “The method of claim 7, wherein the number of said bacteriophage to be introduced into said plant is from 1 to 1012 PFU/ml.” Thus, claim 11 of the instant application is anticipated by claim 6 of U.S. Patent No. 10499651.
Claim 7 of U.S. Patent No. 10499651 recites “The method of claim 2, wherein said bacteriophage virulent to Xylella fastidiosa and Xanthomonas axonopodis species are introduced simultaneously or sequentially to the plant by a combination of two, three, four, five, or six virulent bacteriophage strains.” Claim 12 of the instant application recites “The method of claim 7, wherein said bacteriophage species are introduced simultaneously or sequentially to the plant by a combination of two, three, four, five, or six virulent bacteriophage strains.” Thus, claim 12 of the instant application is anticipated by claim 7 of U.S. Patent No. 10499651.
Claim 9 of U.S. Patent No. 10499651 recites “A method of preventing or reducing symptoms or disease associated with Xylella fastidiosa in a plant, comprising contacting said plant with particles of at least one virulent bacteriophage, wherein Xylella fastidiosa and/or Xanthomonas axonopodis are hosts of the bacteriophage, wherein the bacteriophage have been deposited under ATCC Accession Numbers ATCC PTA-122743 and ATCC PTA-122742.” Claim 14 of the instant application recites the method of claim 1 (recited above) “wherein the Xfas500 phage type bacteriophage have been deposited under ATCC Accession Numbers ATCC PTA-122743 and ATCC PTA- 122742,” Thus, claim 14 of the instant application is anticipated by claim 9 of U.S. Patent No. 10499651.

Claims 1-3, 7-12, 14, and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-11 of U.S. Patent No. 10212941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 7-12, 14, and 23-25 of the instant application are anticipated by claims 1-6 and 10-11 of U.S. Patent No. 10212941.  
Claim 1 of U.S. Patent No. 10212941 recites “A method of preventing or reducing symptoms or disease associated with Xanthomonas axonopodis pv. citri or Xylella fastidiosa in a plant, comprising contacting said plant with a population of virulent bacteriophage particles that includes Xylella fastidiosa in its host range, wherein the virulent bacteriophage is selected from the group consisting of: the Xfas100 phage type and the Xfas300 phage type; […]” and subsequently lists the characteristics of each phage type. Claim 10 of U.S. Patent No. 10212941 recites “The method of claim 1, wherein said virulent bacteriophage comprises at least one bacteriophage selected from the group consisting of: the Xfas100 phage type and the Xfas300 phage type, wherein the Xfas100 phage type is at least one bacteriophage selected from Xfas103, Xfas106; and the Xfas300 phage type is at least one bacteriophage selected from Xfas302, Xfas303, Xfas304, and Xfas306; wherein samples of said bacteriophage have been deposited under ATCC Accession Numbers PTA-13096, PTA-13095, PTA-13098, PTA-13099, PTA-13100, and PTA-13097, respectively, for phage Xfas103, Xfas106, Xfas302, Xfas303, Xfas304, and Xfas306.” Claims 1 and 23-25 of the instant application are discussed above. Claim 14 of the instant application recites the method of claim 1 “wherein the Xfas500 phage type bacteriophage have been deposited under ATCC Accession Numbers ATCC PTA-122743 and ATCC PTA- 122742, or variants thereof; wherein the Xfas100 phage type is at least one bacteriophage selected from the group consisting of: Xfas103, and Xfas106; and the Xfas300 phage type is at least one bacteriophage selected from the group consisting of: Xfas302, Xfas303, Xfas304, and Xfas306; wherein said phage of the Xfas100 and Xfas300 phage types have been deposited under ATCC Accession Numbers PTA-13096, PTA-13095, PTA-13098, PTA-13099, PTA-13100, and PTA-13097, respectively, for phages Xfas103, Xfas106, Xfas302, Xfas303, Xfas304, and Xfas306.” 
Thus, claim 1-3 and 23-25 and claim 14 of the instant application are also anticipated by claims 1 and 10 of U.S. Patent No. 10212941. 
Claim 2 of U.S. Patent No. 10212941 recites “The method of claim 1, wherein contacting comprises introducing the bacteriophage particles into the plant.“ Claim 7 of the instant application recites “The method of claim 1, wherein contacting comprises introducing the bacteriophage particles into the plant.” Thus, claim 7 of the instant application is anticipated by claim 2 of U.S. Patent No. 10212941.
Claim 3 of U.S. Patent No. 10212941 recites “The method of claim 1, wherein the plant is selected from the group consisting of a Citrus spp., a Fortunella spp., a Poncirus spp., a lime, a lemon, an orange, a grapefruit, a pomelo, a grapevine plant, almond, coffee, alfalfa, oleander, oak, sweetgum, redbud, elm, peach, apricot, plum, blackberry, mulberry, Chitalpa tashkentensis, and hybrids of trifoliate orange used for rootstocks.“ Claim 8 of the instant application recites “The method of claim 1, wherein the plant is selected from the group consisting of a grapevine plant, a citrus plant, almond, coffee, alfalfa, oleander, oak, sweetgum, redbud, elm, peach, apricot, plum, blackberry, mulberry, olive, and Chitalpa tashkentensis.” Thus, claim 8 of the instant application is anticipated by claim 3 of U.S. Patent No. 10212941.
Claim 4 of U.S. Patent No. 10212941 recites “The method of claim 1, wherein the bacteriophage particles are introduced into the plant by injection, by an insect vector, via the root system, by injection, by spray, by mist, or by dust on the plant.” Claim 9 of the instant application recites “The method of claim 7, wherein the bacteriophages are introduced into the plant by injection, by an insect vector, via the root system, by spray, by mist, or by dust on the plant.” Thus, claim 9 of the instant application is anticipated by U.S. Patent No. 10212941.
Claim 5 of U.S. Patent No. 10212941 recites “The method of claim 4, wherein the insect vector is a glassy winged sharpshooter.” Claim 10 of the instant application recites “The method of claim 9, wherein the insect vector is a glassy winged sharpshooter.” Thus, claim 10 of the instant application is anticipated by claim 5 of U.S. Patent No. 10212941.
Claim 6 of U.S. Patent No. 10212941 recites “The method of claim 1, wherein the number of said bacteriophage to be introduced into said plant is from 1 to 1012 PFU/ml.” Claim 11 of the instant application recites “The method of claim 7, wherein the number of said bacteriophage to be introduced into said plant is from 1 to 1012 PFU/ml.” Thus, claim 11 of the instant application is anticipated by claim 6 of U.S. Patent No. 10212941.
Claim 11 of U.S. Patent No. 10212941 recites “The method of claim 1, wherein said bacteriophage virulent to Xylella fastidiosa are introduced simultaneously or sequentially to the plant by a combination of two, three, four, five, or six virulent bacteriophage strains.” Claim 12 of the instant application recites “The method of claim 7, wherein said bacteriophage species are introduced simultaneously or sequentially to the plant by a combination of two, three, four, five, or six virulent bacteriophage strains.” Thus, claim 12 of the instant application is anticipated by claim 11 U.S. Patent No. 10212941.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657